Title: From Pettit & Bayard to Bartholomew Dandridge, Jr., 23 September 1795
From: Pettit & Bayard
To: Dandridge, Bartholomew Jr.


          
            Sir
            Philada 23d Septemr 1795
          
          We were yesterday favor’d with your letter of 18th Inst. respecting a pipe of wine sent by Mr J. M. Pintard from Madeira to the President & are sorry the application was too late having disposed of it immediately after the President declined taking it agreeably to the directions given us by Mr Pintard—shou’d the other one alluded to come to our address We will not fail to give you information thereof immediately & are; With much Esteem Sir Your Ob. hmble Servts
          
            Pettit & Bayard
          
        